Citation Nr: 1010312	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-09 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a disorder of the 
cervical spine with neuropathy of the right arm.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 until March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The issue of service connection for a disorder of the 
cervical spine with neuropathy of the right arm is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was manifest during service and is 
attributable to service.

2.  Left ear hearing loss disability was not manifest during 
service, is not attributable to service.

3.  A bilateral shoulder disorder was not manifest during 
service, and is not attributable to service.




CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in 
service.  38 U.S.C.A §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009).

2.  Left ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A § 1110  (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

3.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A § 1110, 1154(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in November 2006 and January 2007 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letters also 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  Moreover, in a hearing before the undersigned, the 
Veteran was informed that it was incumbent upon him to submit 
any potentially relevant evidence in his possession which may 
support his claims and his file was left open for 60 days in 
order to allow him time to submit additional evidence.  This 
action supplements VA's compliance with the VCAA and 
satisfies 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 
U.S.C.A, § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained 
as have records of private and VA treatment.  Furthermore, 
the Veteran was afforded VA examinations in March 2007 in 
which the examiners were provided the claims file for review, 
took down the Veteran's history and reached conclusions based 
on their examinations that were consistent with the record.  
The examinations are found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a November 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  When, 
however, the appellant is not a Veteran, no entitlement to a 
presumption of soundness exists.

The Veteran claims that the disorders for which he is seeking 
entitlement were incurred in combat.  Specifically, in his 
November 2009 hearing before the undersigned the Veteran 
stated that while on an assault a shell landed very near to 
the Veteran, with the subsequent explosion throwing him into 
the air and knocking him unconscious.  Very soon there-after, 
he was struck by another explosion which also rendered him 
unconscious.  The Veteran's from DD-214, recorded in March 
1969, indicates that he was awarded, among other decorations, 
the Purple Heart Medal.  Accordingly, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) are for application 
in regards to the issues on appeal.  As the Veteran's 
allegations of combat are consistent with the nature and 
circumstances of his service as an infantryman, the Board 
will accept that he was engaged in the activities reported.

1.  Right Ear Hearing Loss Disability

The Veteran has asserted that his right ear hearing loss 
disability was incurred in service.  Service connection for 
an organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

Before proceeding with an analysis and discussion of the 
claim, the Board notes that prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Those are the 
figures appear on the left in the following analysis and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
reported in accordance with ISO-ANSI standards.

Service treatment records show that at an induction 
examination in March 1966, the Veteran underwent two audio 
evaluations.  In on evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
55
45
/
30

The additional audiological evaluation indicates, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
5

The Veteran affirmatively reported no history of hearing loss 
and reported no history of ear troubles.

On separation examination in March 1969, the Veteran's ears 
were normal.  Evaluation revealed 15/15 whispered voice 
acuity in the right ear.  Based on the foregoing, the service 
treatment records show that at separation, the Veteran's 
right ear hearing was normal.  The Board recognizes that a 
single test on induction indicated right hear hearing loss 
disability, however these findings are inconsistent with 
other data of record and are found to have been anomalous.  
The Board concludes that the Veteran's hearing acuity was 
within normal limits at entrance, thus the issue before us is 
a traditional service connection claim rather than one 
involving the presumption of soundness. 

The lack of disability at separation does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Following separation from active service in March 1969, the 
Veteran reported, at a hearing before the undersigned, that 
he first began to notice hearing loss four to five year after 
leaving active duty.

In April 2004, the Veteran reported a 15 year history of 
eustachian tube dysfunction and recurring serous otitis 
media.  He reported at that time that for the preceding two 
years his ears had become increasingly blocked, with 
associated hearing loss.  The Veteran denied head or ear 
trauma.  The right external auditory canal was clear and the 
tympanic membrane was severely sclerotic, immobile on 
pneumatic examination and with an obvious middle ear effusion 
noted.  The Veteran was diagnosed with possible eustachian 
tube dysfunction and middle ear effusion of the right ear.  
Later in April 2004, he was also diagnosed with chronic 
serous otitis media

On VA examination in March 2007, the Veteran reported a 
history of military noise exposure to include artillery fire, 
rocket fire, and having been knocked unconscious by an 
explosion.  He also endorsed an occupational history of noise 
exposure as a machinist for approximately ten years.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
45
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Immittance testing yielded Type A 
tympanograms and there were significant air-bone gaps in the 
right ear.  The Veteran was diagnosed with normal to severe, 
mixed hearing loss in the right ear.  The examiner stated 
that the Veteran had conductive hearing loss in addition to 
some high frequency sensorineural hearing loss and that 
conductive hearing loss is not caused by noise exposure.  
Although sensorineural hearing loss at 4000Hz may have been 
the result of noise exposure, the examiner noted that Veteran 
had worked in a noisy environment after service.

In December 2007, a private physician submitted a statement 
indicating that she had reviewed the Veteran's service 
treatment records and that she was of the opinion that 
"hearing loss" was more likely than not the result of the 
Veteran's military service.  She went on to cite "exposure 
to excessive noise from gunfire" as her rational.

In December 2009, the Veteran saw a private audiologist for 
evaluation.  The Veteran reported noticing "very little 
hearing problems" and endorsed an in-service history of 
artillery, rocket launchers and explosions.  Pure tone 
audiometry revealed a moderately severe sensorineural hearing 
loss from 3000Hz to 4000Hz rising to the mild range from 
6000Hz to 8000Hz in the right ear.  Word recognition ability 
in quiet was excellent and tympanometry revealed slight 
negative middle ear pressure, suggesting eustachian tube 
dysfunction.  The audiologist indicated that the Veteran's 
pattern of hearing loss in the right ear was of the type 
often associated with noise induced hearing loss.  It was her 
opinion that such hearing loss was more likely than not the 
result of the Veteran's in-service history of noise exposure.

At a hearing before the undersigned in November 2009, the 
Veteran described his military noise exposure to include 
105mm gun fire and an event during which a shell "landed 
between [his] legs," rendering him unconscious.  The Veteran 
recalled that after regaining consciousness, he was unable to 
hear for approximately 20 minutes, but that his hearing then 
returned.  Shortly thereafter, the Veteran was subject to a 
second explosion, which caused shrapnel wounds to his knee.  
He stated that these events occurred at the "very end" of 
his service.  As stated, the record shows that the Veteran 
did engage in combat with the enemy, and so far as his 
testimony is consistent with the nature and circumstances of 
his service, the Board accepts that the events he described 
did happen.  38 U.S.C.A. § 1154(b).

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board also notes that the Veteran is competent 
to give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's right ear hearing loss is 
capable of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Service treatment records 
reflect that at separation, the Veteran's ears were normal 
and he had 15/15 whispered voice acuity in the right ear.  We 
note that whispered voice testing is of limited probative 
value in determining the presence of hearing loss and of no 
import in determining whether the Veteran had a disability at 
separation.  The Board finds the Veteran's statements 
regarding a loss of hearing immediately following and in-
service explosion to be credible and thus in-service right 
ear hearing loss is established by the record.

The Board has been presented with competing competent 
evidence regarding the etiology of the Veteran's right ear 
hearing loss.  In considering the evidence, it is noted that 
the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

In this case, a private audiologist in December 2009 opined 
that the Veteran's hearing loss was of the type often 
associated with noise induced hearing loss and that it was 
more likely than not the result of the Veteran's in-service 
history of noise exposure.  Furthermore in December 2007, a 
private physician also endorsed her belief that "exposure to 
excessive noise from gunfire" had caused the Veteran's right 
ear hearing loss.  In contrast the March 2007 VA examiner 
considered his post-service history of occupational noise 
exposure and history of bilateral tube placement and 
determined right ear hearing loss was not related to service.  
Give that the record includes two separate opinions 
concluding that the Veteran's right ear hearing loss 
disability is due to service, and the Veteran's competent, 
credible report on an in-service occurrence, the Board finds 
that the weight of probative evidence establishes that right 
ear hearing loss first occurred during service and that it is 
attributable to service.

In conclusion, the preponderance of the evidence favors the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Left Ear Hearing Loss Disability

Although the Veteran claims to have bilateral hearing loss, 
the record establishes that he does not have left ear hearing 
loss disability in accordance with VA regulation.  See 
38 C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

Specifically, on VA audiological evaluation in March 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
15
25

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  His hearing loss was described as 
normal through 4000Hz and sloping to mild at 8000 Hz.

In December 2009, private evaluation of pure tone audiometry 
revealed a mild sensorineural hearing loss from 2000Hz to 
8000Hz in the left ear, but specific thresholds were not 
indicated.

The objective evidence of record does not establish that the 
Veteran has a hearing loss disability in the left ear.  
Rather, the record establishes that the Veteran's hearing is 
within normal limits for VA purposes.  The objective evidence 
is more probative than the Veteran's lay opinion.  As he does 
not meet the criteria of a disability, it necessarily follows 
that service connection for a hearing loss disability may not 
be granted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for left ear hearing loss 
disability is denied.

3.  Bilateral Shoulder Disorder

In October 2006, the Veteran filed a claim of service 
connection for "shoulder injuries."  In November 2006 he 
refined his claim, describing his injury as a "bilateral 
shoulder condition due to trauma (combat), with right 
peripheral neuropathy of the right shoulder, arm and 
wrist/hand area," and in March 2007 a rating decision denied 
entitlement to service connection.  In his notice of 
disagreement, the Veteran raised a claim of service 
connection for "cervical spondylosis, cervical disc disease, 
[and] radiculopathy."  In a rating decision of November 
2008, the RO denied service connection for cervical disc 
disease with spondylolysis and radiculopathy.  The Veteran's 
statements made at his hearing before the undersigned clarify 
that the issue he is appealing includes the shoulders, 
cervical spine, and radiculopathy.  The issue of service 
connection for the cervical spine and radiculopathy are being 
remanded for additional development and are addressed in the 
remand portion of this decision.

In testimony before the undersigned, the Veteran claimed that 
he first noticed problems with his shoulders and upper 
extremities following an explosion during combat while in 
active service.  As indicated, the Veteran has reported that 
the claimed disability was incurred in combat and the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable.

The Veteran's service treatment records do not reflect 
treatment or complaints referable to the cervical spine, 
shoulders or upper extremities.  On separation examination in 
March 1969, the Veteran's upper extremities, spine and other 
musculoskeletal systems were normal.  

In March 2007 the Veteran underwent VA examination during 
which he reported that he did not have shoulder pain while 
hospitalized during service, but has had episodic pain in 
both shoulders since 1970.  Following separation, the Veteran 
claimed to have been seen by a chiropractor periodically, but 
could not recall any specific diagnoses of shoulder problems.  
He reported having been first seen by a physician four years 
prior to his VA examination, and in 2006 he stated that an 
MRI revealed multilevel disc herniations.  The Veteran 
reported difficulty with grip strength of his right hand, and 
attributed this to his cervical spine disc herniations.  The 
examiner concluded that the Veteran's bilateral shoulder 
condition and neuropathy of the right arm were not secondary 
to events that occurred during service.  Rather, he indicated 
that neuropathy was secondary to his cervical herniated discs 
and noted that service treatment records did not indicate 
that the Veteran injured his shoulders during active duty.

In October 2008 the Veteran told a VA examiner that he had 
seen a chiropractor from 1970 through the 1990s due to 
progressive pain in his neck and low back.  He also stated 
that he had right shoulder pain and right hand numbness since 
2002 and endorsed having received a cortisone shot in 2004, 
without help.  In identifying trauma, the Veteran stated that 
in 1968 he was "blown up in the air . . . land[ing] on [his] 
neck and head," and that he "always carried" an 80 pound 
staff while in service

In testimony before the undersigned, the Veteran indicated 
that after the explosions described above, he was placed on a 
hospital ship for injuries to his right knee.  While he did 
not experience any back or shoulder pain at that time, he 
stated that soon after his arms would go numb whenever 
wearing a pack.  He stated that he sought treatment from 
chiropractors, but that records of such treatment were no 
longer available.  The record reveals that in 1970, the 
Veteran submitted a claim of service connection for his right 
knee.   When asked why, at that time, he did not also seek 
service connection for his upper extremities, the Veteran 
stated that he neglected to do so because he was "twenty-one 
years old at the time and . . . kind of headstrong."

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, back pain with upper extremity weakness 
and/or numbness are capable of lay observation and thus the 
Veteran's statements constitute competent evidence.  The 
Board must now consider the credibility of such evidence.  
Again, service treatment records do not reflect in-service 
complaints referable to the back, neck, shoulders or upper 
extremities and on separation examination, these were all 
normal.  The Veteran has stated that he has sought continuous 
treatment for his neck and shoulders since 1970, yet in 
October 2008, the Veteran told a VA examiner that he had a 
history of shoulder pain and right hand numbness only since 
2002.  Furthermore, in 1970, when applying for service 
connection for his right knee, the Veteran did not seek 
service connection for his shoulders or upper extremities.  
In a hearing the Veteran testified that he did not seek such 
benefits out of youthful hubris, and yet the Board notes that 
he did seek compensation for his right knee.  In spite of the 
Veteran's explanation, the Board finds that his silence when 
otherwise affirmatively speaking constitutes negative 
evidence.  Given inconsistencies in the record, the Veteran's 
credibility is reduced and his statements are of lessened 
probative value in establishing chronicity and continuity of 
symptomatology.  Accordingly the Board finds the 33 year gap 
between separation from active service and the first 
complaint of pain, in 2002, to be more probative than the 
Veteran's statements alleging continuity.

With regard to the medical opinions offered, none has 
indicated that a bilateral shoulder disorder is related to 
service.  The October 2008 VA opinion, made by a skilled 
medical professional, is held to be more probative than the 
non-credible statements by the Veteran endorsing continuity 
of symptomatology.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for right ear hearing loss disability is 
granted.

Service connection for left ear hearing loss disability is 
denied.

Service connection for a bilateral shoulder condition with 
neuropathy of the right arm is denied.


REMAND

In March 2007 the Veteran underwent VA examination during 
which he reported having been seen by a physician four years 
prior to his VA examination, and in 2006 he stated that an 
MRI revealed multilevel disc herniations.  The Veteran 
reported difficulty with grip strength of his right hand, and 
attributed this to his cervical spine disc herniations.  The 
examiner concluded that the Veteran's neuropathy of the right 
arm were not secondary to events that occurred during 
service.  Rather, he indicated that neuropathy was secondary 
to his cervical herniated discs and noted that service 
treatment records did not indicate that the Veteran injured 
his shoulders during active duty.

In May 2008 MRIs of the cervical spine showed disc 
protrusions at the C3-7 levels.  In December 2007, a private 
physician stated that imaging demonstrated significant 
degenerative and disc disease.  Based on the Veteran's 
reported military history, she opined that cervical 
spondylosis, cervical disc disease, radiculopathy and 
degenerative disc disease of the lumbar spine were all more 
likely than not the result of military service.

In October 2008 the Veteran told a VA examiner that he had 
seen a chiropractor from 1970 through the 1990s due to 
progressive pain in his neck and low back.  He also stated 
that he had right shoulder pain and right hand numbness since 
2002 and endorsed having received a cortisone shot in 2004, 
without help.  In identifying trauma, the Veteran stated that 
in 1968 he was "blown up in the air . . . land[ing] on [his] 
neck and head," and that he "always carried" an 80 pound 
staff while in service.  Manual muscle strength test of all 
muscle groups, bilateral upper and lower limbs were symmetric 
and normal.  The Veteran had decreased sensation to light 
touch and pin prick at the right C5-6 dermatome.  The Veteran 
was diagnosed with radiculopathy at C5-6.  The examiner 
indicated that the Veteran's cervical degenerative disc 
disease and cervical spondylosis were mostly likely 
associated with the aging process.  He also stated that when 
spondylosis occurs, cervical radiculopathy with pain, 
tingling, numbness, and muscle weakness may result.  The 
examiner did not provide a sufficient rational to justify 
why, in this case, he was led to the conclusion that the 
Veteran's cervical spine disorder and right arm numbness were 
related to aging and not to service.

In November 2009, a private physician indicated that, based 
on the Veteran's description of in-service explosion and 
review of an MRI taken in 2006, the evidence "clearly 
suggest[s] that [the Veteran's] disc disease is a result of 
the above mentioned war injury."

Given the competing nature of private and VA examiners' 
opinions, the Board finds that a review of the record by the 
VA examiner who conducted the Veteran's 2008 VA examination 
is called for.

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the 
Veteran's October 2008 VA examination 
should review the Veteran's claims file 
and his October 2008 report.  For the 
purposes of such review, the examiner 
should assume that the Veteran suffered 
cervical trauma in service.  The examiner 
is to state, based on an assumption of in-
service cervical trauma, whether it is his 
medical opinion that the Veteran's 
cervical spine disorder with radiculopathy 
was more likely than not incurred in 
service.  If the examiner concludes that 
the Veteran's disorder is related to the 
ageing process, and not in-service injury, 
he must provide a clear fact-specific 
rational to support his conclusion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


